PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,248,044
Issue Date: 2022 Feb 15
Application No. 16/290,287
Filing or 371(c) Date: 1 Mar 2019
Attorney Docket No. 40848.00091USU1 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “Request for Reconsideration of the Patent Term Adjustment Under 37 C.F.R. § 1.705(b)” filed February 14, 2022, which is being treated as a request for reconsideration that the Office correct the patent term adjustment (PTA) from 0 days to 27 days. The petition is being considered as a request for reconsideration under 37 CFR 1.705(b).  

The request for reconsideration is granted to the extent that the determination has been reconsidered; however, the request for reconsideration of patent term adjustment is DENIED with respect to making any change in the patent term adjustment determination under 35 U.S.C. 154(b) of 0 days.  

This decision is the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

RELEVANT PROCEDURAL HISTORY

On February 15, 2022, the Office determined that patentee was entitled to 0 days of PTA. 

On February 14, 2022, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 27 days.

Patentee and the Office are in disagreement regarding 44 days of applicant delay under 35 U.S.C. 154(b)(2)(C). 

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap between the “A” and “B” or “A” and “C” delays, or the remaining periods of applicant delay under 35 U.S.C. 154(b)(2)(C).



APPLICABLE LAW, REGULATION, AND POLICY

35 U.S.C. 154(b)(2) states, in pertinent part:

(b) ADJUSTMENT OF PATENT TERM.—

(2) LIMITATIONS.— 

(A) IN GENERAL.— To the extent that periods of delay attributable to grounds specified in paragraph (1) overlap, the period of any adjustment granted under this subsection shall not exceed the actual number of days the issuance of the patent was delayed. 

***

(C) REDUCTION OF PERIOD OF ADJUSTMENT.— 

(i) The period of adjustment of the term of a patent under paragraph (1) shall be reduced by a period equal to the period of time during which the applicant failed to engage in reasonable efforts to conclude prosecution of the application. 

(ii) With respect to adjustments to patent term made under the authority of paragraph (1)(B), an applicant shall be deemed to have failed to engage in reasonable efforts to conclude processing or examination of an application for the cumulative total of any periods of time in excess of 3 months that are taken to respond to a notice from the Office making any rejection, objection, argument, or other request, measuring such 3-month period from the date the notice was given or mailed to the applicant. 

(iii) The Director shall prescribe regulations establishing the circumstances that constitute a failure of an applicant to engage in reasonable efforts to conclude processing or examination of an application.


A Final Rule was published in the Federal Register entitled Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu was published at 85 FR 3655 (June 16, 2020) (“the Notice”). The Notice stated, in pertinent part, that under 37 CFR 1.704(c)(10):

	(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

(10) Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed;

MPEP § 2732 states, in pertinent part;
37 CFR 1.704(c)(10) establishes submission of an amendment under 37 CFR 1.312 or other paper, other than a request for continued examination in compliance with 37 CFR 1.114, after a notice of allowance has been given or mailed as a circumstance that constitutes a failure of an applicant to engage in reasonable efforts to conclude processing or examination of an application. Effective March 10, 2015, 37 CFR 1.704(c)(10) was amended to change “other paper” to “other paper, other than a request for continued examination in compliance with § 1.114,” to clarify that the filing of a request for continued examination under 35 U.S.C. 132(b) in compliance with 37 CFR 1.114 is treated under 37 CFR 1.704(c)(12) rather than 37 CFR 1.704(c)(10). See the final rule Changes to Patent Term Adjustment in view of the Federal Circuit Decision in Novartis v. Lee, 80 FR 1346 (January 9, 2015). Prior to March 10, 2015, the submission of a request for continued examination after the mailing date of a notice of allowance was not considered an applicant delay under 37 CFR 1.704. The submission of amendments (or other papers) after an application is allowed may cause substantial interference with the patent issue process. Certain papers filed after allowance are not considered to be a failure to engage in reasonable efforts to conclude processing or examination of an application. See Clarification of 37 CFR 1.704(c)(10) – Reduction of Patent Term Adjustment for Certain Types of Papers Filed After a Notice of Allowance has been Mailed, 1247 OG 111 (June 26, 2001). 37 CFR 1.704(c)(10) provides that in such a case the period of adjustment set forth in 37 CFR 1.703 shall be reduced by the lesser of: (1) the number of days, if any, beginning on the date the amendment under 37 CFR 1.312 or other paper was filed and ending on the mailing date of the Office action or notice in response to the amendment under 37 CFR 1.312 or such other paper; or (2) four months. The phrase “lesser of …or [f]our months” is to provide a four-month cap for a reduction under 37 CFR 1.704(c)(10) if the Office takes longer than four months to issue an Office action or notice in response to the amendment under 37 CFR 1.312 or other paper. If the Office does not mail a response to the paper that triggered the delay under this provision and the patent issues in less than four months, then the applicant delay under this provision will end on the date of the patent issuance. The Office will treat the issuance of the patent as the response to the paper that triggered the delay. 

…

The submission of the following papers after a "Notice of Allowance" is not considered a failure to engage in reasonable efforts to conclude processing or examination of an application: (1) Fee(s) Transmittal (PTOL-85B); (2) power of attorney; (3) power to inspect; (4) change of address; (5) change of status (micro/small/not small entity status); (6) a response to the examiner’s reasons for allowance or a request to correct an error or omission in the "Notice of Allowance" or "Notice of Allowability;" (7) status letters; (8) requests for a refund; (9) an inventor’s oath or declaration; (10) an information disclosure statement with a statement in compliance with 37 CFR 1.704(d); (11) the resubmission by applicant of unlocatable paper(s) previously filed in the application (37 CFR 1.251); (12) a request for acknowledgment of an information disclosure statement in compliance with 37 CFR 1.97 and 1.98, provided that the applicant had requested that the examiner acknowledge the information disclosure statement prior to the notice of allowance, or the request for acknowledgement was applicant’s first opportunity to request that the examiner acknowledge the information disclosure statement; (13) comments on the substance of an interview where the applicant-initiated interview resulted in a notice of allowance; and (14) letters related to government interests (e.g., those between NASA and the Office). 


Under 37 CFR 1.704(c)(10), papers that will be considered a failure to engage in reasonable efforts to conclude processing or examination of an application include: (1) an amendment under 37 CFR 1.312; (2) a paper containing a claim for priority or benefit or request to correct priority or benefit information (e.g., a new or supplemental application data sheet filed to correct foreign priority or domestic benefit information); (3) a request for a corrected filing receipt; (4) a certified copy of a priority document; (5) drawings; (6) a letter related to biologic deposits; (7) a request to change or correct inventorship; and (8) an information disclosure statement not accompanied by a statement in compliance with 37 CFR 1.704(d). 

(Emphasis added)


DECISION

Upon review, the Office finds that patentee is entitled to zero (0) days of PTA.

“A” Delay
Patentee and the Office agree that the “A” delay is 110 days.
 The Office finds that “A” delay includes the following period(s):
A period of 110 days under 37 CFR 1.703(a)(1), beginning May 2, 2020 (the day after the date that is fourteen months after the date the application was filed and ending August 19, 2020 (the date an Office action under 35 U.S.C. 132 (restriction requirement) was mailed)). 
 
“B” Delay 

Patentee and the Office agree that the “B” delay is 0 days.

The length of time between the filing date of the application and issuance is 1083 days, which is the number of days beginning March 1, 2019, the date the application was filed, and ending February 15, 2022, the date of patent issuance.

The time consumed by continued examination is 0 days. No request for continued examination was filed.

The number of days beginning on the filing date (March 1, 2019) and ending on the date three years after the commencement date (March 1, 2022) is 1097 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (1083 days) is 1083 days, which exceeds three years (1097 days) by 0 days. Therefore, the period of “B” delay is 0 days. The application was pending less than three (3) years.

“C” Delay

Patentee and the Office agree that the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) is 0 days.

Overlap

Patentee and the Office agree that the number of overlapping days is 0 days.  

Reduction under 35 U.S.C. 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 177 (83+94) days.

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s):

An 83 day period pursuant to 37 CFR 1.704(b) for the period beginning April 2, 2021, the day after the date three months after the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed and ending June 23, 2021, the date a reply was filed.

A 94 day period pursuant to 37 CFR 1.704(c)(10) for the submission of an amendment under 37 CFR 1.312 or other paper (a response to an Examiner-initiated Interview) filed January 3, 2022, other than a request for continued examination or other paper expressly requested by the Office, after a notice of allowance was mailed, which was filed 94 days after the day after the date a notice of allowance was mailed, October 1, 2021.

The Office initially calculated the period of reduction in connection with the paper filed January 3, 2022 as 44 days. In accordance with the revisions set forth at in the Final Rule published in the Federal Register entitled Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu was published at 85 FR 3655 (June 16, 2020) (“the Notice”), however, a 94 day period of reduction for applicant delay is warranted. The 44 day period is removed and replaced with a 94 day period of delay. 

The paper filed with the issue fee payment on January 3, 2022, an Applicant Summary of Substance of Interview, is not one of the types of papers which is not considered a “failure to engage in reasonable efforts to conclude processing or examination of an application.” Specifically, only a comment on the substance of an applicant-initiated interview is specifically listed as a paper which is not considered a “failure to engage”. The subject paper was filed in response to an examiner-initiated interview. Moreover, the Examiner-Initiated Interview Summary mailed October 1, 2021 stated that it is not necessary for applicant to provide a separate record of the substance of interview. As noted in MPEP § 2732, the submission of amendments (or other papers) after an application is allowed may cause substantial interference with the patent issue process. As this paper was not required, the burden is on petitioner to show why this paper should not be considered a “failure to engage”. 

In this regard, patentee argues “no changes were made to the application, and no examination or other action was carried out by the Examiner as a result.” Patentee’s argument, however, is not persuasive. As noted in MPEP § 2732, 37 CFR 1.704 implements the provisions of 35 U.S.C. 154(b)(2)(C) which provides that the period of patent term adjustment under 35 U.S.C. 154(b)(1) "shall be reduced by a period equal to the period of time during which the applicant failed to engage in reasonable efforts to conclude prosecution (processing or examination) of the application," and specifies certain circumstances as constituting a “failure of an applicant to engage in reasonable efforts to conclude processing or examination of an application.” 35 U.S.C. 154(b)(2)(C) does not require the applicant’s action or inaction (that amounts to a failure to engage in reasonable efforts to conclude prosecution of the application) to have caused or contributed to patent term adjustment for the period of adjustment to be reduced due to such action or inaction. As such, the mere filing of a paper which is of a type which is considered a “failure to engage” will result in a reduction for applicant delay. As the paper which was filed is of a type which is considered a “failure to engage,” the Office properly assessed a reduction for applicant delay in connection with the filing of this paper.

In summary, the showing is not persuasive that that the Interview Summary filed January 3, 2022 is a paper which should not be considered a failure to engage in reasonable efforts to conclude processing or examination. Therefore a 94 day reduction is warranted and will be entered. 

OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
110 + 0 + 0 – 0 – 177 = -67 (0 days)

Patentee’s Calculation:

110 + 0 + 0 – 0 – 83 = 27 days


CONCLUSION


The Office affirms that patentee is entitled to zero (0) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 110 + 0 + 0 – 0 – 177  = 0 days.  A correction of the determination of patent term adjustment under 35 U.S.C. 154(b) to 27 days is not merited. In view of the redetermination, the petition is granted to the extent that the PTA calculation has been revised, but is DENIED with respect to any change in redetermination of the PTA Accordingly, the request for redetermination of patent term adjustment is DENIED.  This decision may be viewed as a final agency action.  See, MPEP § 1002.02(b).

Receipt of the petition fee paid May 8, 2020 is acknowledged. No further fee is due in connection with this decision.

Telephone inquiries specific to this matter should be directed to Attorney Advisor Douglas I. Wood at (571) 272-3231.


/Charles Kim/
Director, Office of Petitions